DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose a housing comprising a top portion, a bottom portion opposite to the top portion, a front surface, a rear surface opposite to the front surface, a right surface and a left surface, wherein the bottom portion is configured to support the power station on a plane, the front surface and the rear surface are disposed between the top portion and the bottom portion, the right surface is provided with a first battery pack interface configured to removably receive the first battery pack, the right surface and the left surface are disposed between the top portion and the bottom portion and also disposed between the front surface and rear surface, and the left surface is provided with the second battery pack interface configured to removably receive a second battery pack; wherein the first battery pack is opposite to the second battery pack and the first battery pack and the second battery pack are disposed outside the housing.  Along with the remaining features of the claim.
	Claim 10 is allowable over the prior art of record, because the prior art of record does not disclose a housing comprising a top portion, a bottom portion opposite to the top portion, a front surface, a rear surface opposite to the front surface, a right surface, 
	Claim 16 is allowable over the prior art of record, because the prior art of record does not disclose a housing comprising a top portion, a bottom portion opposite to the top portion, a front surface, a rear surface opposite to the front surface, a right surface, and a left surface opposite to the right surface wherein the bottom portion is configured to support the power station on a surface, the front surface is provided with a AC output port adapted to output an alternating current and a DC output port adapted to output a direct current, the front surface and the rear surface are disposed between the top portion and the bottom portion, the right surface is provided with a first battery pack interface configured to removably receive a first battery pack, the right surface and the left surface are disposed between the top portion and the bottom portion and also disposed between the front surface and rear surface, the left surface is provided with a second battery pack interface configured to removably receive a second battery pack, 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CARLOS AMAYA/Primary Examiner, Art Unit 2836